PER CURIAM.
The appellants, plaintiffs in the trial court, have challenged an order dismissing all counts of their complaint. The trial court’s order dismissed all of the plaintiffs’ causes of action, except that count of the complaint which sought reformation, with prejudice.
Although we affirm the trial court without discussion, we remind the parties hereto that if the instrument in question is reformed, the appellants will be entitled to pursue all remedies which would normally arise from that reformation.
Affirmed.
CAMPBELL, A.C.J., and SCHOONOVER and BLUE, JJ., concur.